UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (88.8%) (a) Shares Value Aerospace and defense (47.8%) BAE Systems PLC (United Kingdom) 41,636 $255,431 Embraer SA ADR (Brazil) 3,739 135,614 European Aeronautic Defence and Space Co. NV (France) 12,298 700,140 General Dynamics Corp. 8,882 684,802 Honeywell International, Inc. 12,128 951,563 L-3 Communications Holdings, Inc. 15,854 1,349,017 Northrop Grumman Corp. 17,187 1,416,037 Precision Castparts Corp. 557 119,153 Raytheon Co. 2,100 139,944 Rockwell Collins, Inc. 800 51,800 United Technologies Corp. 6,161 584,679 Air freight and logistics (1.3%) Deutsche Post AG (Germany) 3,163 79,826 FedEx Corp. 900 86,706 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) (NON) 1,500 77,073 Auto components (2.0%) Johnson Controls, Inc. 3,100 115,816 TRW Automotive Holdings Corp. (NON) 2,400 152,040 Automobiles (3.8%) Toyota Motor Corp. (Japan) 8,500 501,394 Building products (0.9%) Daikin Industries, Ltd. (Japan) 2,900 125,723 Commercial services and supplies (6.2%) ADT Corp. (The) (NON) 6,618 268,625 Tyco International, Ltd. 16,754 566,453 Construction and engineering (0.3%) Fluor Corp. 600 37,926 Electrical equipment (2.9%) Eaton Corp PLC 1,944 128,421 Mitsubishi Electric Corp. (Japan) 9,000 85,066 Schneider Electric SA (France) 2,180 170,602 Energy equipment and services (0.8%) Ezion Holdings, Ltd. (Singapore) 57,000 102,421 Industrial conglomerates (4.9%) Siemens AG (Germany) 6,221 661,182 Machinery (11.0%) Fiat Industrial SpA (Italy) 18,325 210,610 Hitachi Construction Machinery Co., Ltd. (Japan) 14,900 347,160 Joy Global, Inc. 4,535 245,253 Kubota Corp. (Japan) 33,000 491,512 SMC Corp. (Japan) 900 172,937 Trading companies and distributors (4.4%) Mitsubishi Corp. (Japan) 4,600 80,090 Mitsui & Co., Ltd. (Japan) 10,200 128,472 Rexel SA (France) 17,085 384,151 Transportation infrastructure (1.9%) Beijing Capital International Airport Co., Ltd. (China) 378,000 257,073 Total common stocks (cost $10,129,849) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 358 $21,601 Total convertible preferred stocks (cost $17,900) SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Short Term Investment Fund 0.01% (AFF) 447,039 $447,039 Total short-term investments (cost $447,039) TOTAL INVESTMENTS Total investments (cost $10,594,788) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $7,849,669) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/13 $38,737 $41,895 $(3,158) British Pound Sell 6/19/13 304 300 (4) Canadian Dollar Buy 7/17/13 52,321 53,261 (940) Euro Buy 6/19/13 24,697 24,672 25 Japanese Yen Buy 8/22/13 588,275 579,386 8,889 Swedish Krona Buy 6/19/13 218,211 223,138 (4,927) Barclays Bank PLC Australian Dollar Buy 7/17/13 51,427 55,667 (4,240) British Pound Buy 6/19/13 123,970 122,469 1,501 Canadian Dollar Buy 7/17/13 11,948 12,160 (212) Euro Buy 6/19/13 615,999 613,944 2,055 Hong Kong Dollar Buy 8/22/13 177,566 177,626 (60) Japanese Yen Buy 8/22/13 174,644 179,131 (4,487) Singapore Dollar Buy 8/22/13 7,279 9,407 (2,128) Swedish Krona Buy 6/19/13 74,045 75,914 (1,869) Swiss Franc Buy 6/19/13 245,057 248,333 (3,276) Citibank, N.A. Australian Dollar Buy 7/17/13 13,739 14,878 (1,139) British Pound Buy 6/19/13 86,749 85,692 1,057 Canadian Dollar Buy 7/17/13 15,802 16,082 (280) Danish Krone Buy 6/19/13 81,483 81,641 (158) Euro Buy 6/19/13 67,332 68,142 (810) Japanese Yen Sell 8/22/13 13,009 13,437 428 Singapore Dollar Buy 8/22/13 46,918 48,127 (1,209) Swedish Krona Buy 6/19/13 16,285 16,854 (569) Swedish Krona Sell 6/19/13 16,285 16,773 488 Credit Suisse International British Pound Buy 6/19/13 595,240 587,729 7,511 Canadian Dollar Buy 7/17/13 80,842 82,279 (1,437) Euro Sell 6/19/13 348,880 349,461 581 Japanese Yen Sell 8/22/13 92,778 91,389 (1,389) Swiss Franc Buy 6/19/13 51,668 52,362 (694) Deutsche Bank AG Australian Dollar Buy 7/17/13 12,213 13,220 (1,007) Euro Sell 6/19/13 210,706 210,832 126 Swedish Krona Buy 6/19/13 103,219 105,630 (2,411) Goldman Sachs International Australian Dollar Buy 7/17/13 40,931 44,307 (3,376) British Pound Sell 6/19/13 255,689 254,523 (1,166) Japanese Yen Sell 8/22/13 318,714 329,301 10,587 HSBC Bank USA, National Association British Pound Sell 6/19/13 193,096 190,697 (2,399) Euro Buy 6/19/13 317,553 317,959 (406) Japanese Yen Buy 8/22/13 19,612 20,264 (652) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 11,926 12,908 (982) British Pound Sell 6/19/13 86,748 84,636 (2,112) Canadian Dollar Buy 7/17/13 144,919 147,321 (2,402) Euro Sell 6/19/13 348,360 346,014 (2,346) Japanese Yen Buy 8/22/13 37,028 38,249 (1,221) Norwegian Krone Buy 6/19/13 19,857 20,120 (263) Norwegian Krone Sell 6/19/13 19,857 20,289 432 Swedish Krona Sell 6/19/13 25,854 26,055 201 Swiss Franc Buy 6/19/13 109,821 111,174 (1,353) State Street Bank and Trust Co. Euro Sell 6/19/13 3,119 2,856 (263) Japanese Yen Sell 8/22/13 341,074 335,250 (5,824) Swedish Krona Buy 6/19/13 122,493 124,258 (1,765) UBS AG Australian Dollar Buy 7/17/13 26,143 28,300 (2,157) British Pound Buy 6/19/13 106,499 105,186 1,313 Canadian Dollar Buy 7/17/13 84,311 85,804 (1,493) Euro Sell 6/19/13 225,004 225,564 560 Japanese Yen Buy 8/22/13 175,491 181,315 (5,824) Norwegian Krone Buy 6/19/13 1,294 1,312 (18) Norwegian Krone Sell 6/19/13 1,294 1,322 28 Swiss Franc Buy 6/19/13 32,632 33,063 (431) WestPac Banking Corp. British Pound Buy 6/19/13 134,456 132,808 1,648 Euro Sell 6/19/13 124,525 126,886 2,361 Japanese Yen Sell 8/22/13 222,750 230,097 7,347 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $13,362,000. (b) The aggregate identified cost on a tax basis is $10,847,303, resulting in gross unrealized appreciation and depreciation of $1,649,859 and $163,810, respectively, or net unrealized appreciation of $1,486,049. (NON) Non-income-producing security. At the close of the reporting period, the fund maintained liquid assets totaling $34,756 to cover certain derivatives contracts. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $269,960 $3,946,787 $4,216,747 $330 $— Putnam Short Term Investment Fund * — 4,295,962 3,848,923 171 447,039 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 59.7% Japan 16.3 France 10.2 Germany 6.0 China 2.1 United Kingdom 2.1 Italy 1.7 Brazil 1.1 Singapore 0.8 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $47,692 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $267,856 $501,394 $— Energy — 102,421 — Industrials 6,765,993 4,227,048 — Total common stocks — Convertible preferred stocks 21,601 — — Short-term investments 447,039 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(25,719) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $47,138 $72,857 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $9,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
